Citation Nr: 1810675	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-27 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to include eligibility for VA compensation benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, M. S.


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The appellant served on active duty for training from July 1980 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant testified at a Board hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the proceeding is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement in support of his claim received in June 2017, the appellant state that he had been treating at the Highland Rivers Health Clinic.  The appellant submitted a Consent to Release Information on or around October 2017.  However, because of an invalid signature or date, the Consent to Release Information was rejected.  The appellant reported that the clinic would fax over the outstanding records, but to date, no treatment records have been received by the Clinic, and it does not appear that any further development has been performed.  The Board finds the submission of the Consent to Release Information form has triggered VA's duty to assist the appellant in obtaining treatment records from the Highland Rivers Health Clinic. On remand, the AOJ should undertake appropriate development to obtain any outstanding relevant private treatment records.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the appellant's claim, to include from Highland Rivers Health Clinic.  

The appellant's assistance should be requested as needed. All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated. If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the appellant and his representative of the status of his records, and give the appellant the opportunity to obtain the records on his own.

2.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the appellant and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




